Citation Nr: 0119577	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1945.  He died on April [redacted], 1999.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the appellant's claim for 
service connection for the cause of the veteran's death and 
for DIC benefits under 38 U.S.C.A. § 1318.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate her claim.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law. 

At the time of the veteran's death in April 1999, he was 
service-connected for post-traumatic disorder with a history 
of anxiety and depression evaluated at 70 percent.  He was 
also awarded a total disability rating based on individual 
unemployability effective in September 1996.

In order to assist the appellant in developing the issue of 
service connection for the cause of the veteran's death, a 
medical opinion must be obtained regarding whether the 
condition that caused the veteran's death (ischemic 
cardiomyopathy) was incurred in or aggravated by his military 
service, or whether his service-connected PTSD with anxiety 
and depression caused, contributed to, or materially hastened 
his death.  38 U.S.C.A. § 5103A(d) (West 1991); 38 C.F.R. 
§ 3.312 (2000).

With respect to the issue of DIC benefits under 38 U.S.C.A. 
§ 1318, such benefits may be payable as if the cause of death 
were service-connected if the cause of the veteran's death 
was not due to willful misconduct and the veteran was 
continuously rated totally disabling for a period of 10 years 
or more immediately preceding death, or if so rated for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318.  In the instant case, the RO determined that the 
appellant was not entitled to DIC benefits under § 1318 
because the veteran's total disability rating had not been in 
effect for a period of 10 or more years immediately preceding 
his death.  However, the United States Court of Appeals for 
Veterans Claims (formally known as the United States Court 
for Veterans Appeals) discussed in a similar case "whether 
'the veteran hypothetically would have been entitled to 
receive a total disability rating for a period or periods of 
time, when added to any period during which the veteran 
actually held such a rating, that would provide such a rating 
for at least the 10 years immediately preceding the veteran's 
death."  Timberlake v. Gober, 14 Vet. App. 122, 136 (2000) 
(citing from Cole v. West, 13 Vet. App. 268, 274 (1999)).  
This hypothetical question must likewise be addressed in the 
instant case.  This is especially so when considering the 
veteran's claim in January 1999 that he last worked as a 
self-employed brick layer in 1981 and left employment because 
of his service-connected disability. 

Also, in conjunction with the appellant's October 2000 
substantive appeal, the appellant submitted statements from 
friends and relatives attesting to their observations of the 
veteran's behavior and state of health prior to his death.  
Since the submission of this evidence was received by the RO 
after the statement of the case, but prior to the transfer of 
the claims file to the Board, it must initially be reviewed 
by the RO.  This is to ensure full compliance with due 
process requirements.  38 C.F.R. § 19.37(b) (2000).  

Lastly, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should consider the statements 
that the appellant submitted in October 
2000 in support of her claim for DIC 
benefits. 

2.  After completing any additional 
development deemed appropriate under the 
VCAA, the RO should arrange for the 
veteran's claims folder to be reviewed by 
a board-certified cardiologist and a 
board-certified psychiatrist.  The 
physicians who are designated to review 
the veteran's claims folder must 
acknowledge that such a review was 
conducted.  The physicians should be 
asked to prepare a consensus response to 
the following questions:

a)  Given the veteran's difficulties 
with post-traumatic stress disorder 
(PTSD) with a history of anxiety and 
depression, and the nature and 
course of his fatal ischemic 
cardiomyopathy, what is the medical 
probability that the fatal disease 
process was caused by or was 
otherwise etiologically related to 
the service-connected PTSD with 
history of anxiety and depression.

b)  If the PTSD with history of 
anxiety and depression is not found 
to have been etiologically related 
to the heart condition, is it at 
least as likely as not that it lent 
any assistance to or otherwise 
contributed to the production or 
death?

c)  What is the medical probability 
that, given the extent of the 
veteran's heart condition, death 
could have been anticipated 
irrespective of any contributory 
effects of the veteran's PTSD with 
history of anxiety and depression.  
In other words, if the PTSD is found 
to have been a contributory factor 
to death, given the expected course 
of the veteran's heart condition, 
what are the medical probabilities 
that the PTSD accelerated the 
veteran's demise?

3.  The RO should thereafter review this 
claim.  Consideration should be given to 
the January 2001 Letter from the Acting 
Director of the VA Compensation and 
Pension Service to the VAROs regarding 
any possible relationship between PTSD 
and cardiovascular disease..  

In regard to the issue of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318, 
the RO must address the hypothetical 
question of entitlement to a total 
disability rating for a 10 year period 
immediately preceding the veteran's 
death.  Timberlake v. Gober, 14 Vet. App. 
122, 136 (2000).  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




